Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered October 29, 1997, in an action arising out of defendants’ sale of life insurance policies utilizing the “vanishing premium” concept to the members of plaintiff class, dismissing the complaint with prejudice for failure to state a cause of action, unanimously affirmed, without costs.
The action is in all significant respects indistinguishable from Gaidon v Guardian Life Ins. Co. (255 AD2d 101), recent precedent that compels dismissal of these causes of action for common-law fraud, negligent misrepresentation, negligent supervision of sales personnel, breach of contract, breach of fiduciary duty, and violation of General Business Law § 349. Concur — Sullivan, J. P., Lerner, Andrias and Saxe, JJ.